Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Michael Centa on 15 March 2022.

The application has been amended: in the claims, please add claims 22 and 23.
22.	(New)  A vehicle component, comprising:
an impregnated multi-piece fabric assembly comprising at least a first fabric charge and a second fabric charge stitched together along a neutral stitching path, wherein the first and second fabric charges each have distal portions that are spaced apart from the neutral stitching path, and are three-dimensionally oriented relative to one another and relative to the neutral stitching path, wherein the distal portions of the first and second fabric charges are stitched together along one or more three-dimensional stitching paths, wherein one or more reinforcing stitching patterns extend parallel to the neutral stitching path and intersect the one or more three-dimensional stitching paths, 
wherein each of the first and second fabric charges are arranged relative to one another on a single plane and stitched along the neutral stitching path on the single plane, and the distal portions of the first and second fabric charges are arranged in orientations angled and varying relative to the single plane, wherein the first fabric charge is a V-shaped corner piece having an inner apex or apex side, an outer wide side, and a pair of 
wherein the multi-piece fabric assembly further includes a third fabric charge that is stitched together with the first and second fabric charges along the neutral stitching path, and wherein the second fabric charge is more proximal to a first flanking side in the pair of flanking sides as compared to a second flanking side in the pair of flanking sides, and the third fabric charge is more proximal to the second flanking side as compared to the first flanking side, and 
wherein the second and third fabric charges respectively overlap, or are overlapped by, the first fabric charge a greater amount adjacent the inner apex or apex side than adjacent the outer wide side. 

23.  (New)  The vehicle component of claim 22 wherein the one or more three dimensional stitching paths each intersect the neutral stitching path to form a stitching intersection and are each approximately perpendicular relative to the neutral stitching path at the stitching intersection.


Reasons for Allowance
Claims 1-6, 8, 9, and 19-21; claim 7; and claims 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  Specifically, the prior art references of record do not suggest the presence of a notch feature located on the inner apex/ apex side of a V-shaped corner piece, as required in claim 1.  Though similar notch structure (in the form of a circular recess) is known in the art (see U.S. 2010/0186882 A1), such a structure is not part of a V-shaped corner piece.  Nor would it be prima facie
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claims 7, 22, and 23.  As amended, both claims 7 and 22 require that 1) the “inner” side of the claimed component is the one on which the apex/ apex side of the V-shaped first fabric charge is located (viz. the limitations have definitively anchored the claimed “inner” side to an identifiable feature of a claimed component as a whole) and 2) the second and third fabric charges respectively overlap, or are overlapped by, the first fabric charge a greater amount adjacent the inner apex or apex side than adjacent the outer wide side.  The claimed features are not shown in the disclosure of the most pertinent prior art Shimohara, for the element in Shimohara similar to the claimed V-shaped first fabric charge actually has an outer apex (as opposed to an inner apex/ apex side as presently required).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to resin-impregnated fabric structures, in particular those forming a corner structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781